DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: OLED DISPLAY SUBSTRATE INCLUDING PIXEL DRIVE CIRCUIT OF FIRST SUB-PIXEL UNIT OVERLAPPING ANOTHER SUB-PIXEL UNIT.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 6-7, 10, 13, & 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2013/0187131 to Chung et al. (from hereinafter Chung).
Regarding Claim 1, Chung teaches a display substrate (see Figs. 5 & 10, reproduced in the rejection below for convenience), comprising:
a first base substrate (1; see ¶ [0060]) comprising a plurality of pixel units (PA1/PA2; see ¶ [0063-65]) arranged in an array (e.g. see Fig. 5), at least one of the plurality of pixel units (PA1/PA2) comprising at least two sub-pixel units (PA1/PA2) and a transparent area (TA; see ¶ [0063-64]),
a first electrode layer (221/222; see ¶ [0071-82]) on the first base substrate (1) comprising a plurality of first sub-electrodes (221/222), each of the plurality of first sub-electrodes (221/222) positionally corresponding to one of the at least two sub-pixel units (PA1/PA2);
a pixel define layer (219; see ¶ [0093, 101, 125]) on the first electrode layer (221/222), the pixel define layer (219) comprising a plurality of openings (e.g. overlying sub-pixels PA1/PA2; see Fig. 7), each of the plurality of openings positionally corresponding to a light-emitting region (i.e. PA1/PA2; see ¶ [0079-92]) of one of the at least two sub-pixel units (PA1/PA2) and to the transparent area (TA); and
a plurality of pixel drive circuits (PC1/PC2; see ¶ [0069-72 & 79-82]), each of the plurality of pixel drive circuits (PC1/PC2) being electrically coupled to a corresponding one of the plurality of first sub-electrodes (221/222);
wherein:
the at least two sub-pixel units (PA1/PA2) comprise a first sub-pixel unit (PA2), the first sub-pixel unit (PA2) being arranged between transparent areas (TA) of adjacent pixel units (PA1/PA2) in a first direction (e.g. vertically as oriented in Fig. 5),
an orthographic projection of a pixel drive circuit (PC2) electrically coupled to the first sub-electrode (222) corresponding to the first sub-pixel unit (PA2) on the first base substrate (1) partially overlaps with an orthographic projection of a first sub-electrode (222) positionally corresponding to another sub-pixel unit (PA1; see Figs. 5 & 7 showing this claimed configuration) on the first base substrate (1).


    PNG
    media_image1.png
    385
    1173
    media_image1.png
    Greyscale


Regarding Claim 2, Chung teaches the display substrate according to claim 1, wherein:
the orthographic projection on the first base substrate (1) of the pixel drive circuit (PC2) electrically coupled to the first sub-electrode (222) corresponding to the first sub-pixel unit (PA2) partially overlaps with an orthographic projection on the first base substrate (1) of a first sub-electrode (222) positionally corresponding to a sub-pixel unit nearest to the first sub-pixel unit (PA2).

Regarding Claim 6, Chung teaches the display substrate according to claim 1, further comprising a light-emitting layer (223/223’; see Figs. 7 & 10 and ¶ [0094-97 & 108-115]) on the first electrode layer (221/222), and a second electrode layer (224) on the light-emitting layer (224; see ¶ [0094-123]) on the light-emitting layer (223/223’).

Regarding Claim 7, Chung teaches the display substrate according to claim 6, further comprising a first auxiliary electrode layer (225; see ¶ [0095-100 & 114-124]) on the second electrode layer (224),
wherein the first auxiliary electrode layer (225) is electrically coupled to the second electrode layer (224).

Regarding Claim 10, Chung teaches the display substrate according to claim 1, wherein:
each pixel drive circuit (PC2) comprises a capacitor (Cst; see Fig. 4 shown below and ¶ [0067-69]), a first thin film transistor (T2; see ¶ [0067-70]), and a second thin film transistor (T1; see ¶ [0067-70]),
the capacitor (Cst) comprises a first capacitor layer (e.g. coupled to gate of T2 and source/drain of T1; see Fig. 4) and a second capacitor layer (e.g. coupled to source/drain of T2),
the first thin film transistor (T2) comprises a first active layer, a first gate electrode, a first source electrode, and a first drain electrode (see again Fig. 4 showing gate/source/drain terminals of T2),
the second thin film transistor (T1) comprises a second active layer, a second gate electrode, a second source electrode, and a second drain electrode (see again Fig. 4 showing gate/source/drain terminals of T1),
the first capacitor layer (e.g. coupled to gate of T2 and source/drain of T1) is electrically coupled to the first gate electrode (of T2), and one of the second source electrode and the second drain electrode (of T1), and
the second capacitor layer (e.g. coupled to gate of T2 and source/drain of T1; see Fig. 4) is electrically coupled to one of the first source electrode and the first drain electrode (of T2), and one of the plurality of electrodes (222) corresponding to the pixel drive circuit (PC2).

    PNG
    media_image2.png
    331
    370
    media_image2.png
    Greyscale

Regarding Claim 13, Chung teaches the display substrate according to claim 1, wherein the first electrode layer (221/222) comprises a reflective electrode layer (221b; see Figs. 8A-E and  ¶ [0107 & 113]) and a transparent electrode layer (221c; see ¶ [0107 & 113]) arranged in this order in a direction away from the first base substrate (1).

Regarding Claim 19, Chung teaches a method of fabricating a display substrate (see Figs. 4-5 & 10, reproduced above for convenience),
forming a first base substrate (1) comprising a plurality of pixel units (PA1/PA2) arranged in an array (see Fig. 5), at least one of the plurality of pixel units (PA1/PA2) comprising at least two sub-pixel units (PA1/PA2) and a transparent area (TA),
forming a first electrode layer (221/222) on the first base substrate (1), the first electrode layer (221/222) comprising a plurality of first sub-electrodes (221/222), each of the plurality of first sub-electrodes (221/222) positionally corresponding to one of the at least two sub-pixel units (PA1/PA2);
forming a pixel define layer (219) on the first electrode layer (221/222), the pixel define layer (219) comprising a plurality of openings (e.g. overlying sub-pixels PA1/PA2; see Fig. 7), each of the plurality of openings positionally corresponding to a light-emitting region (i.e. PA1/PA2; see ¶ [0079-92]) of one of the at least two sub-pixel units (PA1/PA2) and to the transparent area (TA); and
forming a plurality of pixel drive circuits (PC1/PC2), each of the plurality of pixel drive circuits (PC1/PC2) being electrically coupled to a corresponding one of the plurality of first sub-electrodes (221/222);
wherein:
the at least two sub-pixels (PA1/PA2) comprise a first sub-pixel unit (PA2), the first sub-pixel unit (PA2) being arranged between transparent areas (TA) of adjacent pixel units (PA1/PA2) in a first direction (e.g. vertically as oriented in Fig. 5), and
an orthographic projection of a pixel drive circuit (PC2) electrically coupled to the first sub-electrode (222) corresponding to the first sub-pixel unit (PA2) on the first base substrate (1) partially overlaps with an orthographic projection of a first sub-electrode (222) positionally corresponding to another one (PA1; see Figs. 5 & 7 showing this claimed configuration) of the at least two sub-pixel units (PA1/PA2) on the first base substrate (1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 & 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of U.S. Pre-Grant Pub. 2018/0069056 to Sato (from hereinafter Sato).
Regarding Claim 3, Chung teaches the display substrate according to claim 1, further comprising a plurality of signal wires (e.g. S; see Fig. 4 & ¶ [0067-68]) extending in a second direction (horizontally in Fig. 4), and
the second direction intersects with the first direction (e.g. vertically as oriented in Figs. 4-5).
Chung may not explicitly teach that 
an orthographic projection of a light-emitting region (of PA2) of the first sub-pixel unit (PA2) on the first base substrate (1) is within an orthographic projection of the plurality of signal wires (S) on the first base substrate (1).
Sato does teach a similar display device (Figs. 1-17; e.g. see Fig. 2 reproduced below for convenience)
an orthographic projection of a light-emitting region (e.g. IW and/or IB; see ¶ [0032-40 & 48-51]) of a first sub-pixel unit (IW/IB) on a first base substrate (SB) is within an orthographic projection of a plurality of signal wires (YW) on the first base substrate (SB).

    PNG
    media_image3.png
    377
    394
    media_image3.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form the light-emitting region (PA2) overlapped with the signal wires (S) of Chung, because Sato demonstrates that this light-emitting region and wiring configuration predictably and beneficially improves display luminance (see Sato ¶ [0048-51]). 
Finally, the claimed wiring configuration would have been obvious because Sato demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing display luminance (see MPEP § 2144.06).

Regarding Claim 5, Chung and Sato teach the display substrate according to claim 1, wherein the first sub-pixel unit (Sato IW) is configured to emit a white light.

Claims 4-5, 8, & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of U.S. Pre-Grant Pub. 2017/0084679 to Jinta (from hereinafter Jinta).
Regarding Claim 4, Jinta teaches the display substrate according to claim 1, wherein the first sub-pixel unit (PA2) has a rectangular shape.
Chung may not explicitly teach that 
the first sub-pixel unit (PA2) has a rectangular shape, and a ratio of a length of the first sub-pixel unit (PA2) to a width of the first sub-pixel unit (PA2) is from 9:1 to 5:1.
Jinta does teach a similar display device (Figs. 15-19; see ¶ [0143-154])
wherein the first sub-pixel unit (PA2) has a rectangular shape, and a ratio of a length of the first sub-pixel unit (PA2) to a length-to-width ratio L/W of a rectangular pixel unit may be optimized to predictably improve image quality (see ¶ [0111-115]).
Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to form a length-to-width ratio of the first sub-pixel unit (PA2) having the range as claimed, because Jinta demonstrates that this dimensional ratio may predictably and beneficially be optimized to improve display quality (see Jinta ¶ [0111-115]; see also MPEP § 2144.03 regarding obviousness of optimizing ranges). 
Finally, it would also have been obvious to one of ordinary skill in the art to modify the relative proportions as claimed, because it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP § 2144.04 IV).  Therefore, the modification of the relative proportions of the device of Chung is similarly obvious because the record does not indicate that such a modification would substantially alter the device's performance.

Regarding Claim 5, Chung and Jinta teach the display substrate according to claim 1, wherein the first sub-pixel unit (Jinta 11W) is configured to emit a white light.

Regarding Claim 8, Chung and Jinta teach the display substrate according to claim 6 (see Jinta Fig. 6 shown below), further comprising a first black matrix (Jinta 219; see ¶ [0083]) on the second electrode layer (Jinta 216),
wherein an orthographic projection of the first black matrix (Jinta 219) on the first base substrate (Jinta 200) is within an orthographic projection of the pixel define layer (Jinta 213).


    PNG
    media_image4.png
    304
    646
    media_image4.png
    Greyscale


Regarding Claim 16, Chung and Jinta teach a display device (see Jinta Fig. 8 above), comprising:
a display substrate (Jinta 200) according to claim 1, and
an opposite substrate (Jinta 220; see ¶ [0083]) comprising a second base substrate (220) and a second black matrix (Jinta 219) on the second base substrate (Jinta 220),
wherein an orthographic projection of the second black matrix (Jinta 219) on the first base substrate (Jinta 200) is within an orthographic projection of the pixel define layer (Jinta 213) on the first base substrate (Jinta 200).


Claims 11-12 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of U.S. Pre-Grant Pub. 2001/0055828 to Kaneko et al. (from hereinafter Kaneko).
Regarding Claim 11, Chung teaches the display substrate according to claim 1.
Chung may not explicitly teach that 
the second capacitor layer (of Cst) is provided in a same layer as the first active layer (of T2).
Kaneko does teach a similar display device (Figs. 3 & 12 reproduced below for convenience)
wherein an analogous second capacitor layer (e.g. bottom of capacitor 23; see ¶ [0038-41]) is provided in a same layer (Kaneko 30) as an analogous first active layer (of 22).

    PNG
    media_image5.png
    397
    852
    media_image5.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to modify Chung so that the second capacitor layer (of Cst) is in a same layer as the first active layer (of T2), because Kaneko demonstrates that this transistor-capacitor configuration predictably and beneficially improves current supply to OLEDs in a display device (see Kaneko ¶ [0041]). 
Finally, the claimed wiring configuration would have been obvious because Kaneko demonstrates that this configuration is an art-recognized equivalent for the same purpose of driving OLEDs (see MPEP § 2144.06).

Regarding Claim 12, Chung and Kaneko teach the display substrate according to claim 10, wherein the first capacitor layer (e.g. top layer 9 of Kaneko 23) is provided in a same layer (Kaneko 31) as the first electrode layer (e.g. pixel electrode in Kaneko 31).

Regarding Claim 14, Chung and Kaneko teach the display substrate according to claim 13, wherein the first capacitor layer (e.g. top layer 9 of Kaneko 23) is provided in a same layer (Kaneko 31) as the transparent electrode layer (e.g. of pixel electrode in Kaneko 31; analogous to 221c of Chung).

Regarding Claim 15, Chung and Kaneko teach the display substrate according to claim 1, wherein the first capacitor layer (e.g. top layer 9 of Kaneko 23) is provided in a same layer (Kaneko 31) as one of the first source electrode and the first drain electrode (of 22).



Claims 8-9 & 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chung in view of U.S. Pre-Grant Pub. 2012/0327498 to Arai et al. (from hereinafter Arai).
Regarding Claim 8, Chung teaches the display substrate according to claim 1.
Chung may not explicitly teach the display device of Claim 6,
further comprising a first black matrix on the second electrode layer (224),
wherein an orthographic projection of the first black matrix on the first base substrate (1) is within an orthographic projection of the pixel define layer (213).
Arai does teach a similar display device (Fig. 15 reproduced below for convenience)
further comprising a first black matrix (Arai 163; see ¶ [0127-136]) on an analogous second electrode layer (Arai 53; see ¶ [0075]),
wherein an orthographic projection of the first black matrix (Arai 163) on a first base substrate (Arai 41; see ¶ [0063-65]) is within an orthographic projection of a pixel define layer (Arai 51; see ¶ [0073-75]).

    PNG
    media_image6.png
    474
    518
    media_image6.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement a black matrix in the display of Chung as claimed, because Arai demonstrates that this light-transmission configuration predictably and beneficially improves “presence” (i.e. augmented reality (AR); see Arai ¶ [0003-5 & 137-139]). 
Finally, the claimed wiring configuration would have been obvious because Arai demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing display presence (see MPEP § 2144.06).



Regarding Claim 9, Chung and Arai teach the display substrate according to claim 8, further comprising a first color filter layer (Arai 164; see ¶ [0127-136]; see specifically ¶ [0135] teaching that polar liquid 164 may be placed in a “colored [light absorption] states”) on a side of the first black matrix (Arai 163) opposite from the first base substrate (Arai 41),
wherein the first color filter layer (Arai 164) is arranged to positionally correspond to any one of the at least two sub-pixel units (e.g. Arai 52; Chung PA1/PA2) other than the first sub-pixel unit (Chung PA2) and to the transparent area (Arai see Fig. 15; Chung TA).

Regarding Claim 16, Chung and Arai teach a display device (see Jinta Fig. 15 above), comprising:
a display substrate according to claim 1, and
an opposite substrate (Arai 16; see ¶ [0126-140]) comprising a second base substrate (Arai 161A) and a second black matrix (Arai 163) on the second base substrate (Arai 161A),
wherein an orthographic projection of the second black matrix (Arai 163) on the first base substrate (Arai 41) is within an orthographic projection of the pixel define layer (Arai 51) on the first base substrate (Arai 41).

Regarding Claim 17, Chung and Arai teach the display device according to claim 16, further comprising a second color filter layer (Arai 164) on a side of the second black matrix (Arai 163) opposite from the second base substrate (Arai 16),
wherein the second color filter layer (Arai 164) is arranged to positionally correspond to any one of the at least two sub-pixel units (e.g. Arai 52; Chung PA1/PA2) other than the first sub-pixel unit (Chung PA2) and to the transparent area (Arai see Fig. 15; Chung TA).

Regarding Claim 18, Chung and Arai teach the display device according to claim 16, further comprising a second auxiliary electrode layer (Arai 161B; see ¶ [0127-136]) on a side of the second color filter layer (Arai 164) opposite from the second base substrate (Arai 16),
the second auxiliary electrode layer (Arai 161B) is configured to be electrically coupled to the second electrode layer (Chung 224; Arai 53),
the second auxiliary electrode layer (Arai 161B) is composed of a metal material (e.g. transparent oxide semiconductors; see Arai ¶ [0065, 129]), and
the second electrode layer (Chung 224; Arai 53) is composed of a transparent material.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MATTHEW E. GORDON
Primary Examiner
Art Unit 2892


/Matthew E. Gordon/Primary Examiner, Art Unit 2892